Citation Nr: 9905854	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Osgood-Schlatter's 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for syncope.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

5.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or for being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.  This appeal arises from August 1994 and June 1996 
rating decisions of the Department of Veterans Affairs (VA), 
regional office (RO).

In September 1996, the Board of Veterans' Appeals (Board) 
remanded the case in order to schedule the veteran for a 
requested hearing before a traveling member of the Board.  
That hearing, scheduled for July 1998, was terminated due to 
the veteran's abusive behavior, which resulted in his being 
bodily removed from the VA facility.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of a chronic headache disorder during 
service or currently.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for headaches 
is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.

4.  The New York, New York, Regional Office (NYRO), by rating 
decision dated in April 1970, denied service connection for 
knee and back disorders.  The veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.  The NYRO, by rating decision dated in January 1972, 
denied service connection for syncope.  The veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.  The Board, by final decision dated in 
September 1985, found that service connection for syncope, 
and back and knee disorders remained denied.

5.  The evidence added to the record since the Board's 
decision of September 1985 is either cumulative in nature or 
not material in that it does not indicate that syncope, or a 
current back or knee disorder, is causally related to some 
incident of service.

6.  The veteran was granted a permanent and total disability 
rating for pension purposes in January 1996.

7.  The veteran is neither a patient in a nursing home, nor 
helpless or blind, nor so nearly helpless or blind as to need 
or require the regular aid and attendance of another person; 
the impairment resulting from his disabilities does not 
prevent him from caring for his daily personal needs without 
the assistance of others, including feeding himself and 
attending to the wants of nature.

8.  The veteran does not have a single disability which is 
evaluated as 100 percent disabling, and he is not 
substantially confined to his home or immediate premises by 
reason of disabilities which it is reasonably certain will 
remain throughout his lifetime.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for headaches.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The Board denied service connection for a bilateral knee 
disorder in September 1985; new and material evidence has not 
been submitted, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The Board denied service connection for syncope in 
September 1985; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

4.  The Board denied service connection for a back disorder 
in September 1985; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

5.  The requirements for special monthly pension on account 
of the need for the regular aid and attendance of another 
person or at the housebound rate have not been met.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence (1) of current disability (a medical 
diagnosis), (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The third element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical, or, in certain circumstances, 
lay evidence of a nexus between the current disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for headaches, the Board concludes that 
the veteran's claim for service connection for that condition 
is not well grounded.

The service medical records show that the veteran complained 
of eye trouble and headache in March 1969.  He was prescribed 
an eye patch and Darvon.  The veteran complained of a 
"migraine" headache in May 1969.  The next day it was noted 
that he had no more headaches.  There were no further 
complaints of headaches during service, and the separation 
examination in September 1969 did not note any complaints or 
findings of headaches.  VA examination in January 1970 did 
not note any complaints of headaches.  On VA hospitalization 
report dated from April to June 1971, the veteran reported a 
history of headaches and fainting spells since 1968.  
Neurological findings were normal, as were 
electroencephalogram and brain scan.  The impression was of a 
paranoid personality disturbance, with trends of hysterical 
and explosive personality features.  On VA hospitalization 
report dated in February and March 1995, the veteran reported 
migraine headaches.  He also reported that he had a history 
of blackouts, with the first occurring during service in 
Vietnam.  A July 1995 private medical report notes that the 
veteran has daily headaches, which he reported began during 
his Vietnam tour in 1969.  The veteran believed that his 
headaches were caused by tension and stress.  On VA 
examination in October 1995, the veteran reported frequent 
headaches.  He stated that he became blind or suffered 
blurred visions at times, associated with his headaches.  The 
diagnosis was history of migraine headache. 

The objective medical evidence shows no diagnosis of a 
chronic headache disorder during service.  The veteran's 
inservice headache complaints appear to have resolved without 
objective residuals during service.  The veteran's lay 
statements to the effect that he has a chronic headache 
disorder related to service are not supported by objective 
medical evidence and are not sufficient to establish a 
current disability.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.  The 
veteran reported that his headaches began in Vietnam.  In 
this regard the Board notes that the objective evidence of 
record, including the Form DD-214 pertaining to the veteran's 
period of service, and his service medical records, indicate 
that the veteran did not have any foreign or sea service at 
any time, and was most certainly not ever in Vietnam during 
his period of service.  The Board must assess the credibility 
of statements pursuant to the appeal.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Ferguson v. Derwinski, 1 Vet. App. 428 
(1991).  In this case, the veteran's history provided to 
various medical care providers in reference to service in 
Vietnam are not reconcilable with the service department 
records which show that he was never in Vietnam.  On the 
basis of the available record, the Board must conclude that 
there are serious doubts as to the credibility of any of the 
veteran's statements in support of his claim, including his 
reported symptomatology.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic 
headache disorder that originated during active service.  
Based upon the foregoing, the Board concludes that he has 
failed to meet his initial burden of presenting evidence that 
his claim for service connection for that disability is 
plausible or otherwise well-grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Knee and Back Disorders, Syncope-New and Material Evidence

The NYRO, by rating decision dated in April 1970, denied 
service connection for knee and back disorders.  The veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.  The NYRO, by rating decision 
dated in January 1972, denied service connection for syncope.  
The veteran did not file a timely appeal following 
appropriate notice, and that decision became final.  The 
Board, by final decision dated in September 1985, found that 
service connection for syncope, and back and knee disorders 
remained denied.  To reopen the claims, the veteran must 
submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v.West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection for arthritis may be 
granted if the disability is manifested to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

When the claims were last denied in September 1985, the 
evidence of record showed complaints of back pain and knee 
discomfort and swelling during service.  Possible Osgood-
Schlatter's disease was noted.  Back strain was diagnosed in 
June 1969.  The veteran continued to report back pain, 
although objective findings were normal.  In September 1969, 
middorsal sprain was noted.  There was no showing of syncope 
during service.  On VA examination in January 1970, the 
veteran reported back pain.  There were no objective findings 
of back pathology, and X-rays of the spine were normal.  The 
impression was no residuals of a back injury shown.  There 
were no findings or complaints related to the knees or 
syncope.  The veteran was hospitalized in April 1971 with 
complaints of fainting spells.  Neurological findings were 
normal, and paranoid personality disturbance with hysterical 
and explosive personality features was indicated.  The final 
diagnosis was syncope of undetermined etiology.  The veteran 
was seen with complaints of blackouts and dizziness in 1982 
and 1983.  Neurological findings were normal.

The September 1985 denials were based on the lack of 
objective findings of chronic back and knee pathology during 
and after the veteran's period of service, and on the lack of 
a diagnosis of syncope during service.  To be new and 
material, the evidence would have to objectively show that 
the veteran has a current chronic back or knee disorder which 
is attributable to an inservice event, or that syncope was 
present during service or is attributable to an inservice 
event.  

Relevant, non-duplicative evidence received since the Board's 
September 1985 rating decision consists of:  a November 1985 
VA outpatient record indicating a diagnosis of malingering; a 
February 1995 VA hospitalization report showing a diagnosis 
of syncopal episodes, etiology unknown; a CT scan of the head 
dated in March 1995, with no abnormalities identified; a 
private physician's report dated in July 1995 showing 
diagnoses of knee pain and chronic back pain; a VA 
examination report dated in October 1995, with diagnoses of 
syncopal episode of unknown etiology, chronic low back pain 
secondary to sciatica on the right side, and bilateral knee 
pain secondary to osteoarthritis of the knee.  However, 
subsequent X-rays of the knee and back were negative, 
indicating no arthritis in those joints.  

No objective medical evidence supporting an inservice onset 
of the veteran's syncope has been received since the Board's 
denial in September 1985.  The medical evidence submitted 
since that decision demonstrates postservice syncope episodes 
only.  Similarly, the veteran's complaints of back and knee 
disabilities, which have not been supported by X-ray evidence 
of pathology, have not been associated with the acute and 
transitory inservice complaints.  The veteran has submitted 
his own hearing testimony and written statements to the 
effect that conditions of service led to chronic back, knee 
and syncope disorders.  Ascertaining the etiology of a 
disorder is a medical question and the veteran, as a 
layperson, does not possess the expertise to make a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, as noted above, the Board has found the 
veteran's statements lacking in credibility.  In any event, 
it must be noted that they are not supported by the objective 
evidence of record, which shows no syncope episodes during 
service and no objectively supported chronic back or knee 
findings during service.

While the veteran has submitted various items of evidence 
since the September 1985 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since September 1985 does not objectively 
demonstrate that the veteran has current chronic back, knee, 
and syncope disorders that are attributable to service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing him 
that the current evidence does not show that the current 
claimed disorders are attributable to service.  In this 
regard, the Board notes that the RO attempted to obtain 
medical records from Brooklyn Medical Center and King County 
Hospital, however such records were no longer available.

Special Monthly Pension

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Initially, it is noted that the RO granted the veteran a 
permanent and total disability rating for pension purposes in 
January 1996.  The veteran's current non-service connected 
disabilities include nervous condition with post-traumatic 
stress disorder, rated as 30 percent disabling; residuals of 
back injury, rated as 20 percent disabling; Osgood-
Schlatter's disease, rated as 20 percent disabling; headaches 
and syncope, rated as 0 percent disabling.  His combined 
disability rating is 60 percent.  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (1998).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
U.S.C.A. § 1502(b), (West 1991); 38 C.F.R. § 3.351(c) (1998).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in § 3.352(a).  In such a case, the 
veteran must show that he is disabled and in need of regular 
aid and attendance in carrying out the functions of his 
everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of this paragraph "bedridden" 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.

The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. §3.352(a) (1998).

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits by reason of being 
housebound.  In such a case, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17), the veteran 
must demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 38 
C.F.R. §§ 3.351(d) (1998).

In reviewing the evidence in this case, the Board observes 
that the veteran has not satisfied the criteria required for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.

A VA examination was conducted in October 1995.  The veteran 
reported back and knee pain, and severe, daily headaches.  He 
stated that he lived with his lady friend, and he could 
function okay.  He was sexually active, but unable to do much 
housework.  The veteran stated that he was unable to drive 
due to his syncope, and did not shop or attend church due to 
his back pain.  He stated that he had difficulty in putting 
on his socks and dressing himself, and that his lady friend 
helped him with this.  The veteran stated that he was mostly 
confined to the house, but that he wore a pager so that 
friends could reach him when he went out.  He reported that 
he listened to the radio when traveling around.  On 
examination, the veteran was of medium build.  There was 
tenderness over the lower part of the spine as he stood up 
with difficulty.  There was limited range of spine motion, 
and the veteran refused to do any rotation movement of the 
spine.  He walked slowly, and refused to walk on his heels or 
toes.  There was no evidence of fluid or swelling of the 
knees.  There was tenderness of the knee joints, and limited 
range of motion.  Neurologically, he was alert.  Reflexes and 
muscle tone were normal, and there was no focal neurological 
sign.  X-rays of the knees and back were negative.  

A statement dated in November 1996 from a Ms. [redacted] and a 
Ms. [redacted] noted that they had provided assistance to the 
veteran in his daily living arrangement for the past 18 
months, and that other church members also helped.

As illustrated by the foregoing evidence, the veteran is 
neither blind nor a patient in a nursing home.  Therefore, to 
prevail in this case he must demonstrate that he is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (1998).  
While the veteran's disorders limit his activities, the 
current examination findings indicate that the veteran is 
able to accomplish many tasks associated with daily living, 
albeit with difficulty.  There is no evidence that the 
veteran is unable to feed himself and attend to the wants of 
nature.  The veteran himself noted that he was sexually 
active and "could function okay."  While the veteran 
apparently has difficulty standing and walking for 
significant distances, the Board notes that many foods can be 
prepared without the need for prolonged standing.  In 
addition, the veteran is not bedridden and does not wear a 
prosthetic or orthopedic appliance which requires adjustment.

The Board does not wish to minimize the degree of effort 
required by the veteran to perform daily activities.  
However, it has been demonstrated that he is not so disabled 
that he cannot perform routine tasks.  Accordingly, as the 
overall record does not reflect the presence of such 
debilitation as contemplated by the pertinent laws and 
regulations, a grant of special monthly pension based on the 
need for regular aid and attendance is not warranted.  38 
U.S.C.A. §§ 1502(b), 1521(d), (West 1991); 38 C.F.R. §§ 
3.351(b), (c), 3.352(a) (1998).

With respect to the veteran's claim for special monthly 
pension based on housebound status, the Board observes that, 
despite the veteran's multiple disabilities, he does not have 
a single disability which is evaluated as 100 percent 
disabling.  The veteran has not presented any medical 
evidence which would demonstrate that he is entitled to a 100 
percent rating for any of his disabilities.  Consequently, 
since this is a threshold requirement for entitlement to 
benefits based on housebound status, special monthly pension 
based on housebound status is not warranted.  38 U.S.C.A. §§ 
1502(c), 1521(e), (West 1991); 38 C.F.R. § 3.351(d) (1998).  
Moreover, the veteran made it clear that he is not confined 
to his house because he wears a pager so that friends can 
contact him when he is not home.  Because the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107 (b) (West 1991); 38 C.F.R. § 3.102 (1998).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for headaches is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for Osgood-Schlatter's 
disease, that benefit is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for syncope, that benefit is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder, that 
benefit is denied.

Special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

